ELLIOTT, J.,
dissenting. It seems to me to be the proper inference from the action of R. A. Cuyler in leaving the pavement and getting on the shoulder of the road while Kolb was passing him, that he had already noticed Mrs. Bolin’s movement, the purpose of which was to pass the Bahm car in front of her as Kolb had done, and her movement was a threatening obvious danger, calling bn him for “due regard to the traffic, surface width of the highway, and any other conditions then existing, and no person shall drive any vehicle upon a highway at such speed as to endanger the life, limb, or property of any person. He should have then and there checked his speed and gotten his car under control instead of proceeding at between 35 and 45 miles an hour in the face of the confronting situation. Getting on the shoulder of the road was to no purpose. What he needed to do was to check his speed and stop if need be, while .there was still distance and time in which to do so. The distance at the time he turned off the pavement from where he was to Mrs. Bolin cannot be definitely stated, but evidently it was 75 feet or more and prompt action on his part would have avoided a collision. Cuyler, defendant, says he did óheck his. speed and had nearly stopped at the moment of the impact, but that cannot be the ijase. Mrs. Bolin was not driving faster than Bahm and he was driving at about 20 miles an hour. Cuyler’s car was an Oldsmobile sedan, almost as good as new and that of Mrs. Bolin was a Hudson sedan almost as good as new, and the impact was such that both cars were thereby rendered almost worthless. The evidence shows that Cuyler struck Mrs. Bolin before she could get back to. her side of the road and the velocity which produced the destruction accomplished, undoubtedly came from the Cuyler car. Cuyler appears to me to have been at fault for not timely checking or stopping, if necessary, in the presence of an obvious danger before it was reached. His fault contributed to bring about the collision, so he should, I think, bear the loss of his own car, just as Mrs. Bolin bears her own loss. I think the judgment appealed from is correct and that it should be affirmed.